DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 10, 17 and 20 are objected to because of the following informalities:  
In claim 7 line 1, “2” should be --4-- in order to provide proper antecedent basis.
In claim 10 line 1, “2” should be --9-- in order to provide proper antecedent basis.
In claim 17 line 1, “12” should be --14-- in order to provide proper antecedent basis.
In claim 20 line 1 “12” should be --19-- in order to provide proper antecedent basis.  Appropriate correction is required.


Note the finality of last office action is withdrawn in view of a new ground of rejection (see the following). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2016/0100183) in view of Nakajima (US 20100073574).
As to claim 12, Yamamoto discloses the claimed subject matter, including a storage unit (  101A, Figs. 26, paragraph 0286) including capability information of the display apparatus; a panel drive circuit (101, Fig. 26, paragraph 0285); and a display panel (104, Fig. 26, paragraph 0286), wherein the display apparatus (3, Fig. 26, paragraphs 0101, 0103, 0107-0109) is configured to receive a high dynamic range signal comprising image data in a high dynamic range from a transmission apparatus (2, Fig. 24, paragraphs 0101, 0103, 0107-0109) through the interface reception unit (102, Fig. 26, paragraph 0287) over a transmission path (4, paragraph 0287), and receive information in an InfoFrame packet (Figs. 47, 50, 52, 53, 56, paragraphs 0440-0442, 0456); and wherein the storage unit is an EDID memory (Figs. 47, 49, paragraphs 0438, 0439, 0448).  Yamamoto does not show the data from the storage unit information includes a name of the display apparatus.  However, Nakajima teaches such conventional EDID memory which includes the name of the display device (monitor name).   Since EDID is a kind of data structure and includes various pieces of information on a monitor, and information, such as a name of the monitor, a product type , an EDID version, timing, a screen size, brightness and pixels, can be exchanged by the EDID, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify EDID memory 
As to claim 13, Yamamoto inherently discloses the limitation of the interface reception unit comprises a Display Port (DP) terminal (HDMI communication unit 102, Fig. 26, paragraph 0284, 0286, 0287).
As to claim 15, Yamamoto discloses the limitation of the InfoFrame packet is an Auxiliary Video (AV) InfoFrame packet (Fig. 47).
As to claim 16, Nakajima discloses the limitation of the InfoFrame packet is arranged in a data island period assigned to one portion of a horizontal blanking period and of a vertical blanking period of the image data (paragraphs 0217, 0219-0221).
As to claim 17, Nakajima discloses the limitation of high dynamic range information is transmitted with the Vendor Specific InfoFrame packet (paragraphs 0077-0078, 0113, 0118, 0123).
As to claim 18, Nakajima discloses the limitation of high dynamic range image data for the displaying high dynamic range images is configured in compliance with a deep color image format (paragraph 0285).
As to claim 19, Yamamoto discloses the limitation of the information in the InfoFrame packet includes an extended maximum luminance of the display apparatus (paragraphs 0177, 0448, 0463, 0470).
As to claim 20, Yamamoto discloses the limitation of the extended maximum luminance of the display apparatus is in a unit of cd/m2 (paragraphs 0177, 0344).
As to claim 21, Nakajima discloses the limitation of the EDID data is made from a basic block and an extension block and the extension block comprises resolution, a frame rate, or .
				
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 2-11 are allowable over prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.





/Sherrie Hsia/
Primary Examiner
Art Unit 2422


SH
November 16, 2021